Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 207.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
¶0003, ¶0004, and ¶0005 contain the phrase “The first dimension is be in a direction…”, whereas the phrase should read as --The first dimension is in a direction--.
Appropriate correction is required.
Claim Objections
Claims 1, 5, 7, 14, 15, and 20 are objected to because of the following informalities:
Claim 1 ll. 7: “main bod member” should be –main body member—
wherein the second shape memory material” should read as --and the second shape memory material--
Claim 7 ll. 12-13: “main bod member” should be –main body member—
Claim 14 ll. 2: “and wherein the second shape memory material” should read as --and the second shape memory material--
Claim 15 ll. 17-18: “main bod member” should be –main body member—
Claim 20 ll. 2: “and wherein the second shape memory material” should read as --and the second shape memory material--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawall et al. (U.S. Patent No. 7,909,403; hereinafter Lawall).
Re. claim 1, Lawall teaches an actuator (Lawall; Fig. 4, i.e., manipulable bolster 10) comprising:
a main body member (Lawall; Fig. 4, i.e., seat frame 40), the main body member having a first end region and a second end region (Lawall; Fig. 4, i.e., seat ;
a first end member… (Lawall; Fig. 4, i.e., one of the two moveable structures 20)
a first shape memory material connecting member connecting the first end member to the main body member (Lawall; Fig. 4, i.e., one of the two active material elements 14; col. 4 ll. 23-24, i.e., active material elements include shape memory alloys);
a second end member… (Lawall; Fig. 4, i.e., the other of two moveable structures 20)
a second shape memory material (Lawall; Fig. 4, i.e., the other of two active material elements 14; col. 4 ll. 23-24, i.e., active material elements include shape memory alloys) connecting member connecting the second end member to the main body member, the actuator having a first dimension and a second dimension, the first dimension being substantially perpendicular to the second dimension, the first dimension being in a direction that extends through the first end member and the second end member (Lawall; Fig. 4, i.e., the first dimension may extend through the first and second member pivot points, and the second dimension is perpendicular to the first dimension),
the actuator being configured such that, when an activation input is provided to the first and second shape memory material connecting members, the first and second shape memory material connecting members contract, causing the first and second end members to pivot, thereby causing the actuator to morph into an activated configuration in which the second dimension increases (Lawall; Fig. 2b, i.e., active material elements 14 contract when actuated, causing moveable structures to .
	Yet, Lawall does not explicitly teach:
a first end member pivotably connected to the first end region of the main body member;
a second end member pivotably connected to the second end region of the main bod member;
	However, while Lawall does not explicitly state that the pivot points, however (denoted as elements “A” in the attached figure 4) of the members 20 shown in the figure 4 are on the frame/main body member that allows the members to pivot around the element “A”, it would be obvious to position the pivot points on the fixed, non-moving seat frame 40.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the first and second end members pivot on the seat frame for the purpose of improving occupant kinematics during a side-impact or for increasing the versatility of vehicle seating (Lawall; col. 1 ll. 43-49).
[AltContent: textbox (A)][AltContent: textbox (A)]
    PNG
    media_image1.png
    386
    947
    media_image1.png
    Greyscale

	Re. claim 5, Lawall teaches the actuator of claim 1. Lawall further teaches:
at least one of the first shape memory material connecting member, and wherein the second shape memory material connecting member is a shape memory alloy wire (Lawall; col. 4 ll. 23-24, i.e., active material elements (i.e. active material element 14) includes shape memory alloys).
	Re. claim 6, Lawall teaches the actuator of claim 1. Lawall further teaches:
the actuator is further configured such that, when the activation input to the first and second shape memory material connecting members is discontinued, the first and second shape memory material connecting members substantially returns to a non-activated configuration (Lawall; Fig. 4; col. 14 ll. 20-23, i.e., upon deactivation, spring 100 causes the SMA wire 14 to stretch and return the arm 20 to its original position).
Re. claim 7, Lawall teaches a vehicle seat system comprising:
		a vehicle seat (Lawall; Fig. 2, seat 12); and
	one or more actuators located within the vehicle seat, the one or more actuators being operatively positioned such that, when activated, the one or more actuators cause a portion of the vehicle seat to morph into an activated configuration (Lawall; Fig. 4, i.e., active material elements 14 contract when actuated, causing moveable structures 20 to pivot upward and expand the seat bolsters in the same direction), the one or more actuators including:
	a main body member (Lawall; Fig. 4, Seat Frame 40), the main body member having a first end region and a second end region  (Lawall; Fig. 4, i.e., seat frame 40, wherein the first and second end regions are represented by the pivot points of the moveable structures 20);
a first end member... (Lawall; Fig. 4, i.e., one of the two moveable structures 20),
a first shape memory material connecting member connecting the first end member to the main body member (Lawall; Fig. 4, i.e., one of the two active material elements 14; col. 4 ll. 23-24, i.e., active material elements include shape memory alloys);
a second end member… (Lawall; Fig. 4, i.e., the other of two moveable structures 20), and
a second shape memory material (Lawall; Fig. 4, i.e., the other of two active material elements 14; col. 4 ll. 23-24, i.e., active material elements include shape memory alloys) connecting member connecting the second end member to the main body member, the actuator having a first dimension and a second dimension, the first dimension being substantially perpendicular to the second dimension, the first dimension being in a direction that extends through the first end member and the second end member (Lawall; Fig. 4, i.e., the first dimension may extend through the first and second member pivot points, and the second dimension is perpendicular to the first dimension),
the actuator being configured such that, when an activation input is provided to the first and second shape memory material connecting members, the first and second shape memory material connecting members contract, causing the first and second end members to pivot, thereby causing the actuator to morph into an activated configuration in which the second dimension increases (Lawall; Fig. 2b, i.e., active material elements 14 contract when actuated, causing moveable structures to pivot upward and expand the seat bolsters in a direction perpendicular to the invisible line drawn through the first and second member pivot points).
Yet, Lawall does not explicitly teach:
a first end member pivotably connected to the first end region of the main body member;
a second end member pivotably connected to the second end region of the main bod member;
	However, while Lawall does not explicitly state that the pivot points, however (denoted as elements “A” in the attached figure 4) of the members 20 shown in the figure 4 are on the frame/main body member that allows the members to pivot around element “A”, it would be obvious to position the pivot points on the fixed, non-moving seat frame 40.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the first and second end members pivot on the seat frame for the purpose of improving occupant kinematics during a side-impact or for increasing the versatility of vehicle seating (Lawall; col. 1 ll. 43-49).
Re. claim 8, Lawall teaches the vehicle seat system of claim 7. Lawall further teaches:
the portion of the vehicle seat is a seat cushion (Lawall; Fig. 1, seat base 12a) or a bolster of a seat cushion (Lawall; Fig. 4, manipulable bolster 10).
Re. claim 9, Lawall teaches the vehicle seat system of claim 7. Lawall further teaches:
the portion of the vehicle seat is a seat back (Lawall; Fig. 1, i.e., seat back 12b) or a bolster of a seat back.
Re. claim 10, Lawall teaches the vehicle seat system of claim 7. Lawall further teaches:
one or more power sources operatively connected to the one or more actuators (Lawall; col. 1 ll. 61-63, i.e., A signal source is operable to generate and deliver an activation signal to the element, so as to power the bolster); and
	one or more processors (Lawall; col. 10 ll. 6-7, i.e., the controller 30) operatively connected to control a supply of electrical energy from the one or more power sources to the one or more actuators, wherein the one or more processors are programmed to initiate executable operations (Lawall; col. 10 ll. 6-7, i.e., the controller 30 causes the bolster 10 to actuate) comprising:
	determine, based on the sensor data acquired by one or more sensors, whether a seat actuator activation condition is met (Lawall; col. 10 ll. 1-3, i.e., the controller 30 and sensor(s) 32 are cooperatively configured to selectively cause actuation when a pre-determined condition is detected); and
	responsive to determining that the seat actuator activation condition is met, causing electrical energy to be supplied to one or more of the one or more actuators from the one or more power sources, whereby the one or more of the one or more actuators are activated to cause the portion of the vehicle seat to morph into an activated configuration (Lawall; col. 1 ll. 61-63, i.e., a signal source is operable to generate and deliver an activation signal (electrical energy) to the active material element, so as to actuate the bolster).
Re. claim 12, Lawall teaches the vehicle seat system of claim 10. Lawall further teaches:
one or more sensors operatively connected to the one or more processors, wherein the one or more sensors are configured to acquire sensor data about lateral acceleration, and wherein the seat actuator activation condition is a lateral acceleration threshold (Lawall; col. 10 ll. 14-21, i.e., in an example, the sensor and/or controller 30 may detect the presence of minimum yaw or lateral acceleration of the vehicle, and automatically adjust the bolsters when the threshold is met).
Re. claim 14, Lawall teaches the vehicle seat system of claim 7. Lawall further teaches:
at least one of the first shape memory material connecting member, and wherein the second shape memory material connecting member is a shape memory alloy wire (Lawall; col. 4 ll. 23-24, i.e., active material elements (such as active material element 14) includes shape memory alloys).
Re. claim 15, Lawall teaches a method of morphing a portion of a vehicle seat, one or more actuators being located within the vehicle seat (Lawall; Fig. 4, i.e., manipulable bolster 10), the one or more actuators being operatively positioned such that, when activated, the one or more actuators cause a portion of the vehicle seat to morph into an activated configuration (Lawall; Fig. 2b, i.e., active material elements 14 contract when actuated, causing moveable structures to pivot upward and expand the seat bolsters in a direction perpendicular to the invisible line drawn through the first and second member pivot points), the method comprising:
receiving sensor data from one or more sensors on a vehicle (Lawall; col. 10 ll. 1-3, i.e., the controller 30 and sensor(s) 32 are cooperatively configured);
	determining, based on the sensor data, whether a seat actuator activation condition is met (Lawall; col. 10 ll. 1-3, i.e., the controller 30 and sensor(s) 32 are cooperatively configured to selectively cause actuation when a pre-determined condition is detected);
	and responsive to determining that the seat actuator activation condition is met, causing one or more actuators to be activated to cause a portion of the vehicle seat to morph into an activated configuration, the one or more actuators (Lawall; col. 10 ll. 1-3, i.e., the controller 30 and sensor(s) 32 are cooperatively configured to selectively cause actuation when a pre-determined condition is detected; Fig. 2b, i.e., actuation direction is shown) including:
	a main body member (Lawall; Fig. 4, Seat Frame 40), the main body member having a first end region and a second end region (Lawall; Fig. 4, i.e., seat frame 40, ;
a first end member… (Lawall; Fig. 4, i.e., one of the two moveable structures 20)
a first shape memory material connecting member connecting the first end member to the main body member (Lawall; Fig. 4, i.e., one of the two active material elements 14; col. 4 ll. 23-24, i.e., active material elements include shape memory alloys);
a second end member… (Lawall; Fig. 4, i.e., the other of two moveable structures 20)
	a second shape memory material (Lawall; Fig. 4, i.e., the other of two active material elements 14; col. 4 ll. 23-24, i.e., active material elements include shape memory alloys) connecting member connecting the second end member to the main body member, the actuator having a first dimension and a second dimension, the first dimension being substantially perpendicular to the second dimension, the first dimension being in a direction that extends through the first end member and the second end member (Lawall; Fig. 4, i.e., the first dimension may extend through the first and second member pivot points, and the second dimension is perpendicular to the first dimension),
	the actuator being configured such that, when an activation input is provided to the first and second shape memory material connecting members, the first and second shape memory material connecting members contract, causing the first and second end members to pivot, thereby causing the actuator to morph into an activated configuration in which the second dimension increases (Lawall; Fig. 2b, i.e., active material elements 14 contract when actuated, causing moveable structures to .
Yet, Lawall does not explicitly teach:
a first end member pivotably connected to the first end region of the main body member;
a second end member pivotably connected to the second end region of the main bod member;
	However, while Lawall does not explicitly state that the pivot points, however (denoted as elements “A” in the attached figure 4) of the members 20 shown in the figure are on the frame/main body member, that allows the members to pivot around the element “A”, it would be obvious to position the pivot points on the fixed, non-moving seat frame 40.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the first and second end members pivot on the seat frame for the purpose of improving occupant kinematics during a side-impact or for increasing the versatility of vehicle seating (Lawall; col. 1 ll. 43-49).
Re. claim 16, Lawall teaches the method of claim 15. Lawall further teaches:
the portion of the vehicle seat is a seat cushion (Lawall; Fig. 1, seat base 12a) or a bolster of a seat cushion (Lawall; Fig. 4, manipulable bolster 10).
Re. claim 17, Lawall teaches the method of claim 15. Lawall further teaches:
the portion of the vehicle seat is a seat back (Lawall; Fig. 1, i.e., seat back 12b) or a bolster of a seat back.
Re. claim 18, Lawall teaches the method of claim 15. Lawall further teaches:
determine, based on the sensor data acquired by one or more sensors, whether a seat actuator activation condition is met (Lawall; col. 10 ll. 1-3, i.e., the  includes:
comparing the sensor data to one or more thresholds, wherein the one or more thresholds includes a vehicle speed threshold, a steering angle threshold, or a lateral acceleration threshold (Lawall; col. 10 ll. 14-21, i.e., in an example, the sensor and/or controller 30 may detect the presence of minimum yaw or lateral acceleration of the vehicle, and automatically adjust the bolsters when the threshold is met);
and if the sensor data meets the one or more thresholds, then a seat actuator activation condition is detected (Lawall; col. 10 ll. 14-21, i.e., in an example, the sensor and/or controller 30 may ... automatically adjust the bolsters when the threshold is met).
Re. claim 20, Lawall teaches the method of claim 15. Lawall further teaches:
at least one of the first shape memory material connecting member, and wherein the second shape memory material connecting member is a shape memory alloy wire (Lawall; col. 4 ll. 23-24, i.e., active material elements include shape memory alloys).
Claims 2-4, 11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lawall in view of Guhmann et al. (EP 1,904,337; all citations are based on the attached translation; hereinafter Guhmann).
Re. claim 2, Lawall teaches the actuator of claim 1.  Yet, Lawall does not explicitly teach:
a first membrane, wherein the first membrane is operatively connected to the first end member and the second end member on a first side of the main body member.
However, in the same field of endeavor, Guhmann teaches:
a first membrane (Guhmann; Fig. 10a/10b, Membrane 8/Connecting Part 13)., wherein the first membrane is operatively connected to the first end member and the second end member on a first side of the main body member (Guhmann; Fig. 13, where there are three chambers/members 6, and membrane 8 connects on at least one side of the center chamber/member)
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle seat system of Lawall by the member membrane of Guhmann for the purpose of limiting or otherwise controlling stretching and expansion travel of the chambers/members (Guhmann; ¶0025).
Re. claim 3, the combination of Lawall and Guhmann teaches the actuator of claim 2.  Yet, Lawall does not explicitly teach:
a second membrane, wherein the second membrane is operatively connected to the first end member and the second end member on a second side of the main body member, and wherein the first side is opposite the second side.
	However, in the same field of endeavor, Guhmann teaches:
a second membrane, wherein the second membrane is operatively connected to the first end member and the second end member on a second side of the main body member, and wherein the first side is opposite the second side (Guhmann; Fig. 13, where there are three chambers/members 6, and membrane 8 connects on both the first and second, opposite sides of the center chamber/member).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle seat system of Lawall by the member membranes of Guhmann for the purpose of further limiting or otherwise controlling stretching and expansion travel of the chambers/members (Guhmann; ¶0025).
claim 4, the combination of Lawall and Guhmann teaches the actuator of claim 2.  Yet, Lawall does not explicitly teach:
the first membrane is operatively connected to the second end member by one or more hinge members.
	However, in the same field of endeavor, Guhmann teaches:
the first membrane is operatively connected to the second end member by one or more hinge members (Guhmann; Fig. 9 membrane 8/connecting member 13, i.e., while it is not explicitly taught in the translation text, membrane 8's anchor points are connected to each chamber/member 6 via what's known in the art as a living hinge, allowing the membrane anchor points to rotate as each chamber/member 6 moves or flexes).
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle seat system of Lawall by the member membranes of Guhmann for the purpose of allowing pivoting of the membrane anchor points with low friction and fatigue wear characteristics.
Re. claim 11, Lawall teaches the vehicle seat system of claim 10. Lawall further teaches:
one or more sensors operatively connected to the one or more processors (Lawall; col. 10 ll. 1-3, i.e., the controller 30 and sensor(s) 32 are cooperatively configured to selectively cause actuation when a pre-determined condition is detected),
	Yet, Lawall does not explicitly teach:
wherein the one or more sensors are configured to acquire sensor data about vehicle speed or steering wheel angle, and wherein the seat actuator activation condition is a vehicle speed threshold or a steering angle threshold.
	However, in the same field of endeavor, Guhmann teaches:
wherein the one or more sensors are configured to acquire sensor data about vehicle speed or steering wheel angle, and wherein the seat actuator activation condition is a vehicle speed threshold or a steering angle threshold (Guhmann; ¶0015, i.e., the seat bolsters automatically adjust based on lateral acceleration, and this … may be calculated indirectly from steering speed and steering angle).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle seat system of Lawall by the steering sensor of Guhmann, in order to dynamically adjust the seat bolsters independently on each side of the seat (Guhmann; ¶0013).
Re. claim 13, Lawall teaches the vehicle seat system of claim 7.  Yet, Lawall does not explicitly teach:
a first membrane and a second membrane, wherein the first membrane is operatively connected to the first end member and the second end member on a first side of the main body member, and wherein the second membrane is operatively connected to the first end member and the second end member on a second side of the main body member, wherein the first side is opposite the second side.
	However, in the same field of endeavor, Guhmann teaches:
a first membrane and a second membrane, wherein the first membrane is operatively connected to the first end member and the second end member on a first side of the main body member, and wherein the second membrane is operatively connected to the first end member and the second end member on a second side of the main body member, wherein the first side is opposite the second side (Guhmann; Fig. 13, where there are three chambers/members 6, and membrane 8 connects on both the first and second, opposite sides of the center chamber/member).

	Re. claim 19, Lawall teaches the method of claim 15.  Yet, Lawall does not explicitly teach:
a first membrane and a second membrane, wherein the first membrane is operatively connected to the first end member and the second end member on a first side of the main body member, and wherein the second membrane is operatively connected to the first end member and the second end member on a second side of the main body member, wherein the first side is opposite the second side.
	However, in the same field of endeavor, Guhmann teaches:
a first membrane and a second membrane, wherein the first membrane is operatively connected to the first end member and the second end member on a first side of the main body member, and wherein the second membrane is operatively connected to the first end member and the second end member on a second side of the main body member, wherein the first side is opposite the second side (Guhmann; Fig. 13, where there are three chambers/members 6, and membrane 8 connects on both the first and second, opposite sides of the center chamber/member).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle seat system of Lawall by the member membranes of Guhmann for the purpose of further limiting or otherwise controlling stretching and expansion travel of the chambers/members (Guhmann; ¶0025).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R SMITH whose telephone number is (571)272-5325.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL R SMITH/Examiner, Art Unit 3663                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667